 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   CRAIG K. GARRETT,                                          Case No.: 3:19-cv-00510-CAB-MSB
     CDCR #K-95956,
12
                                               Plaintiff,       ORDER GRANTING MOTION FOR
13                                                              VOLUNTARY DISMISSAL
                              vs.                               PURSUANT TO
14
                                                                Fed. R. Civ. P. 41(a)
     RALPH DIAZ, et al.,
15
                                           Defendants.          [ECF Nos. 6, 14]
16
17
18          On March 15, 2019, Plaintiff, proceeding pro se and while incarcerated at the
19   Salinas Valley State Prison located in Soledad, California1, filed a civil rights complaint
20   (“Compl.”) pursuant to 42 U.S.C. § 1983 (ECF No. 1), together with a motion requesting
21   the appointment of counsel (ECF No. 3) and a motion to proceed in forma pauperis
22   (“IFP”) (ECF No. 2).
23          On May 10, 2019, the Court denied Plaintiff’s motion for appointment of counsel,
24   granted his request for IFP status and dismissed the Complaint for failing to state a claim
25   upon which relief could be granted. (ECF No. 4.) The Court granted Plaintiff 45 days
26
27
     1
      Plaintiff later filed a notice of change of address and he is currently housed at the California State
28   Prison – Los Angeles County, located in Lancaster, California. See ECF No. 5.
                                                            1
                                                                                           3:19-cv-00510-CAB-MSB
 1   leave to file amended pleading, and directed the Clerk of the Court to provide him with a
 2   form for doing so. Id. at 15-16.
 3          Instead, on June 3, 2019, Plaintiff filed a “Notice of Intent Not to Amend the
 4   Complaint,” along with a “Notice of Appeal” to the Ninth Circuit Court of Appeals.
 5   (ECF Nos. 6, 7.) However, the appeal was ultimately dismissed “because the order
 6   challenged in the appeal is not final or appealable.” (ECF No. 10.) In addition, on
 7   November 19, 2019, Plaintiff filed a “Motion to Obtain Final Judgment.” (ECF No. 14.)
 8   This Motion, along with Plaintiff’s “Notice of Intent Not to Amend the Complaint,” the
 9   Court will liberally construe as a “Motion for Voluntary Dismissal” pursuant to Fed. R.
10   Civ. P. 41(a).
11          The filing of a notice of voluntary dismissal with the court automatically
12   terminates the action as to the defendants who are the subjects of the notice .... Such a
13   dismissal leaves the parties as though no action had been brought.” American Soccer Co.,
14   Inc. v. Score First Enterprises, 187 F.3d 1108, 1110 (9th Cir. 1999) (citing Wilson v. City
15   of San Jose, 111 F.3d 688, 692 (9th Cir. 1997) (citations and footnote omitted)). Thus,
16   because Plaintiff has notified the Court that he does not wish to pursue amendment at this
17   time, no party has yet to be served with any valid pleading, and no answer or motion for
18   summary judgment has yet to be filed, voluntary dismissal pursuant to Fed. R. Civ. P.
19   41(a)(1)(A)(i) is appropriate. See Hamilton v. Shearson-Lehman Am. Exp., Inc., 813 F.2d
20   1532, 1534–35 (9th Cir. 1987) (“As the rule states, no action by the court is required for
21   dismissal by notice under Rule 41(a)(1)(i). A voluntary dismissal by a plaintiff under this
22   subsection automatically terminates the action upon the filing of the dismissal with the
23   clerk.”).
24          To the extent that Plaintiff also seeks to amend the names of Defendants and
25   include additional exhibits to his original Complaint, this request is DENIED. The Court
26   previously granted Plaintiff leave to file an amended complaint and informed him that his
27   amended complaint “must be complete by itself without reference to his original
28   pleading.” (ECF No. 4 at 16.) He chose not to amend. (See ECF No. 6.)
                                                   2
                                                                              3:19-cv-00510-CAB-MSB
 1         Therefore, should Plaintiff wish to prosecute the claims originally alleged in this
 2   case, along with his purported amendments, he should file a new and separate civil
 3   action, together with either the $400 civil filing fee required by 28 U.S.C. § 1914(a), or a
 4   Motion to Proceed IFP.
 5         Conclusion and Order
 6         For the reasons explained, Plaintiff’s Motion for Voluntary Dismissal pursuant to
 7   Fed. R. Civ. P. 41(a) (ECF Nos. 6, 14) is GRANTED.
 8         The case is DISMISSED without prejudice.
 9         IT IS SO ORDERED.
10   Dated: December 20, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   3
                                                                              3:19-cv-00510-CAB-MSB
